Title: John Adams to Abigail Adams, 22 April 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia April 22. 1794
          
          I recd. Yesterday your kind favour of the 11th. I have not been able lately to write you so much as I wished. The President has appointed Mr Jay to go to England as Envoy Extraordinary, in hopes that Satisfaction may be obtained for the Injuries done us in the Capture of our Vessells. I have no very Sanguine hopes of his Success, but if any Man can Succeed I presume he is as likely as any. At least he will give as much Satisfaction to the American People as any Man.
          Mr Adams’s Election is no surprize to me. I should indeed have wondered if he had been disgraced and should have lessened my Veneration for the sentiments of Justice and Gratitude in the Breasts of the People of Massachusetts. I wonder not at his lukewarmness at the national Government. I wonder rather that I am not as indifferent to it, as he is. He knows as well as I do, what a kind of Ennemies We are associated with.— I have no Apprehension that he will oppose or embarrass the general Government more than another.— A Governor must ex officio be good for nothing.
          Mr Gills Election was not so clearly forseen by me. He however can afford to be Lieutenant Governor or Governor as well as any Man, and is for what I know as well qualified. One thing I know We have three Governors in senate neither of whom are a whit wiser or more virtuous than Mr Gill. The People are most afraid of knowing and designing Men, as Governors.
          You conduct your Farm with great Spirit, and I wish you good Success.
          Last night and to Day We have a charming Rain after a long droughth— I hope you will have rain enough for a fruitful Season.
          I cannot answer your Question: but I hope the Appointment of an Envoy, will accellerate our Adjournment by Some Days.
          Our Friend here is evidently disappointed. The Farm at Brooklyne will prove like that at Neponsit and like that at Cambridge.— These Advances to the Chair, are like the Advances of a Mistress: unless

they are attempted with great Address and Delicacy they are Apt to cool the Ardour of the Lover.
          The Election of Mr Austin is no Way unexpected to me. The Mechanicks who think he has Brains, in my Opinion are not wholly mistaken. I wish he had more liberal Connections and better informed Advisers.— I wish he was a more Sincere Inquirer after Truth less under the Influence of Prejudices and less disposed to flatter the Prepossessions of others.
          The House has resolved to prohibit British Manufactures next November. Whether a Bill will pass as currently as the Resolve I know not. And What will be the Fate of the Bill if it comes, in the Senate I doubt not.—
          The English have treated Us very ill: but Neutrality is so much preferable to War, that We shall bear somewhat, rather than fight. We must not bear too much however. The American People must not loose the Sentiment of their Forces, nor submit to too many and too deep humiliations. I am with / an ardent desire to see you, most / tenderly your
          
            J. A.
          
        